department of the treasury internal_revenue_service washington d c dec government entities division uniform issue list tier rats legend taxpayer a date date date date date date company m company c plan x amount m financial_institution a financial advisor e ira x account y page dear this is in response to your letters dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested represents that he received a distribution from plan x totaling taxpayer a age amount m taxpayer a asserts that his failure to accomplish a rollover of amount m within the day period prescribed by sec_402 of the code was due to an error made by company c when it failed to follow the instructions of taxpayer a taxpayer a further represents that amount m has not been used for any other purpose on date taxpayer a prior to his retirement from company m signed an election form electing a lump sum payment of his plan x account balance and electing a direct_rollover of the lump sum payment to taxpayer a's existing ira ira x maintained at financial_institution a on date company m issued a check in amount m payable to financial_institution a fbo taxpayer a on date taxpayer a after receiving the check sent the check to financial advisor e a registered financial advisor with company c a broker-dealer for financial_institution a along with a cover letter indicating that the money was a retirement distribution however due to an error at the office of company c on date the check was coded incorrectly to be deposited into taxpayer a’s non-ira account y also maintained by financial_institution a on date account y was credited with amount m taxpayer a was unaware of the error until he received internal_revenue_service form_5498 ira contribution information for year which reported that other_amounts were properly rolled over from two other k plans but excluded amount m from plan x taxpayer a immediately notified financial advisor e of the error and sought possible remedies to correct the error taxpayer a received a letter from financial advisor e on date in which financial advisor e explained that he had previously discussed the planned rollover of amount m and that an administrative error on the part of financial advisor e caused the failure of taxpayer a’s intended rollover of amount m based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount m sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution page and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the error made by company c when it failed to follow the instructions of taxpayer a therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount m into a rollover ira or another qualified_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contributed amount will be considered a rollover_contribution within the meaning of sec_402 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact xxxxxxxxxxx d 4hhhhh by phone at x0oooxxxxxxx or fax at xxxxxxxxxxxx sincerely yours pha b whubig- laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
